Citation Nr: 1438298	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  He also had subsequent service in the Missouri Army National Guard from April 1982 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied service connection for bilateral hearing loss and tinnitus.  In June 2012, the Board remanded this case.  In a December 2012 rating decision, the RO granted service connection for tinnitus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  According to his March 2008 claim, the Veteran attributed his hearing loss and tinnitus to the duties connected with his military occupational specialty (MOS) as a construction machine operator.  He stated that he mostly operated bulldozers, graders, and trucks.  He also indicated that he slept within approximately 20 feet of "the 8 inch guns."  Unfortunately, this case requires a medical addendum.

The Board finds a brief historical review is useful in explaining the medical clarification warranted in this case.

In this case, on the Report of Medical History completed upon induction in August 1966, the Veteran indicated that he did not have hearing loss, or any ear trouble.  The August 1966 service induction examination report reflects that an audiogram was conducted; puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
30
n/a
30
LEFT
5
5
35
n/a
35

Speech recognition scores were not reported.  Clinical examination of the ears was noted as normal.  However, his physical profile (PULHES) was abnormal, with a "2" in the "H" or hearing/ear category.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  A "B" physical category was also recorded, the second highest classification of physical fitness; the Veteran was found fit for military service.

A service treatment note dated in October 1967 shows that the Veteran was treated for an ear infection.  Also, according to a May 1968 treatment note, the Veteran complained of dizziness (and an upset stomach).  

Upon service separation, the Veteran completed a Report of Medical History dated in July 1968, and on such report, he indicated that he did not have hearing loss or any ear trouble.  The July 1968 Report of Medical Examination showed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
n/a
40
LEFT
10
5
5
n/a
25

Speech recognition scores were not reported.  

In May 2005, the Veteran presented for an audiology evaluation at a VA Medical Center, and was diagnosed with bilateral sensorineural hearing loss.  

In June 2008, the Veteran was afforded a VA audiology examination in conjunction with his service connection claim.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
55
55
LEFT
20
15
55
60
55

Speech recognition scores were 92 percent in the right ear, and 88 percent in the left ear.  The VA examiner diagnosed the Veteran with mid to high frequency bilateral sensorineural hearing loss, and tinnitus.  The examiner observed that in addition to the induction report which lists the audiometric findings, the Veteran's actual audiogram was included with the Veteran's service treatment records.  After a close review of the record, the examiner determined that the Veteran's induction report actually documents a pre-existing bilateral hearing loss of unknown etiology.  

The examiner stated that the Veteran's induction audiogram would have been done with equipment calibrated to "ASA" standards, and when converted to the current standard, puretone thresholds upon induction were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
50
35
30
LEFT
20
15
45
45
25

The June 2008 VA examiner also revealed that the original audiogram record shows that the test was started over or reset at least once, as shown by two of the tracings marked "void."  The examiner explained that restarting the test was accepted practice if, for technical or psychoacoustic reasons, the machine did not track the response appropriately or the patient lost track of the signal to respond.  The examiner stated further that technicians were taught to restart a test, or part of the test to confirm the initial results.  

The original copy of the Veteran's discharge audiogram record is not in the claims file, as noted by the examiner.  Nonetheless, the June 2008 examiner opined that it is as likely as not that the calibration standard at the time was also ASA.  If this were the case, the examiner stated that the puretone thresholds upon discharge after conversion were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
n/a
45
LEFT
25
15
15
n/a
30

The June 2008 VA examiner expressed that he doubted that the Veteran's discharge puretone results were accurately recorded, given the findings taken from the original induction audiogram.  Based on examination of the Veteran and review of his claims file, the June 2008 VA examiner opined that aggravation of the Veteran's pre-existing hearing loss during service cannot be resolved without resorting to mere speculation.  The examiner further stated that the onset of the Veteran's tinnitus as a consequence of acoustic trauma in service also cannot be resolved without resorting to mere speculation.  

When the VA examiner compared the Veteran's audiometric findings in 2005 and 2008, he observed that the Veteran had a remarkably stable hearing impairment for a time span of 42 years, so it cannot be determined if the threshold shifts were acquired in service or after service.  And, as previously indicated, the discharge audiogram is judged by the June 2008 VA examiner to be an unreliable indicator of puretone thresholds since it obviously failed to comment on the preexisting condition.  Additionally, the June 2008 VA examiner stated that, given the severity of the Veteran's preexisting hearing impairment, the probability of having tinnitus symptoms prior to service or acquiring pertinent symptoms during service is quite high.  However, during examination, the Veteran reported having served in the National Guard for five years beginning in 1981, and his MOS was an AH-1 Cobra helicopter technical inspector, and the records of such reported service are not in the claims file.  The June 2008 examiner stated that the Veteran's National Guard enlistment and hearing conservation records, as well as any civilian occupational health records, are needed to resolve the issue of aggravation of a preexisting hearing loss.  The examiner wished to avoid resorting to speculation and requested that the records be obtained.  

Thereafter, in an October 2008 addendum, the examiner who conducted the June 2008 VA audiology examination indicated that no new evidence had been added to the claims file since the last review and opinion.  Therefore, the June 2008 VA examiner stated that the issue of entitlement to service connection for bilateral hearing loss could not be resolved except by mere speculation.  The examiner explained that the current record is insufficient and judged inadequate to resolve the issues without resorting to speculation.  As indicated, the examiner opined that the Veteran's discharge audiogram is inaccurate and misleading, and additional post-service records were needed.  

Nonetheless, as noted in the prior remand, the examiner clearly indicated that the induction report showed a preexisting hearing loss.  In light of such finding, the Board found that additional medical evaluation was necessary for the examiner to address whether such disabilities aggravated during service.  Additionally, the June 2008 examiner indicated additional medical records post-dating service would assist him in forming an opinion.  

Thereafter, additional records from the National Guard were received.  An April 1982 audiological testing revealed puretone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
30
n/a
25
LEFT
10
10
15
n/a
10


A March 1986 audiological testing revealed puretone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
n/a
30
LEFT
5
10
35
n/a
30

In the requested medical addendum provided by another examiner and dated in October 2012, the VA examiner opined that the results in the National Guard records showed hearing sensitivity which was essentially unchanged from Army enlistment in 1966 to that time; however, the reference was made to the unconverted audiometric findings and not the converted findings.  The examiner then checked the box which stated that aggravation had occurred in both ears, but then stated in the written portion that there was no aggravation of preexisting hearing loss beyond the normal progression in both ears.  

In light of these deficiencies, a medical addendum, as noted, is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum from the examiner who conducted the June 2008 VA audiology examination (or other suitable VA examiner if the June 2008 examiner is unavailable).  After a complete review of the record, the examiner should respond to the following:  

Clarify whether the Veteran's pre-existing bilateral hearing loss was permanently aggravated in service.  The converted audiometric findings should be used.  

In providing such opinion, the examiner is asked to specifically acknowledge and discuss the Veteran's competent and credible lay reports of increased hearing difficulty during service.  His MOS was a construction machine operator, and he reported sleeping in close proximity to "the 8 inch guns."  

If aggravation during service is shown, the examiner should specify what measurable degree of a permanent increase in the severity of hearing loss is related to the Veteran's active service. 

*The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A complete rationale for any opinion expressed should be included in the examination report. 

2.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Thereafter, readjudicate the Veteran's service connection claim for bilateral hearing loss.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



